DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 10/03/2022 in which claims 1-20 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 10/03/2022 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration and search was conducted resulting in a new ground of rejection presented below. The independent claims 1, 11 and 20 have not overcome the claim rejections as shown below. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2021/0378021), hereinafter “You in view of Hoshino et al. (US 2022/0124633), hereinafter “Hoshino”.

As to claim 1, You teaches a method of a User Equipment (UE), the method comprising: 
receiving, from a first cell, a first signaling indicative of one or more random access resources of a second cell (You, Fig. 10, [0330]-[0331], [0340]-[0342], the terminal receives, from a second network device, a random access configuration generated by the first network device. Fig. 7, [0143], [0155], [0346], the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). [2019]-[0221], the network device indicates the random access configuration when the terminal is handed over from one network device to another network device or a secondary cell group (SCG) changes); 
receiving, from the first cell, a second signaling indicative of switching a Cell of the UE to the second cell (You, Fig. 10, [0328]-[0329], [0352], [0359], the terminal receives, from the second network device, a first indication information (S820) which indicates a type of random access to be initiated by the terminal to the first network device during the handover or SCG change from the second network device to the first network device. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)), and the second signaling is indicative of at least one of a preamble index associated with a random access procedure or a reference signal index associated with the second cell (You, Fig. 10, [0347]-[0348], the first indication information include an index of the preamble selected from the preambles, when time-frequency resources are shared between two-step and four-step random access); and 
initiating the random access procedure on the second cell in response to receiving the second signaling, wherein the random access procedure is performed by the UE using at least one of the one or more random access resources indicated in the first signaling (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0352], [0359]-[0360], the terminal initiates random access to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to initiate the random access process, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).

You teaches the claimed limitations as stated above. As discussed above, You discloses that the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). You does not explicitly teach the following features: regarding claim 1, a Special Cell (SpCell), wherein the second signaling comprises at least one of a Physical Downlink Control Channel (PDCCH) signaling or a Medium Access Control (MAC) Control Element (CE).

However, Hoshino a Special Cell (SpCell) (Hoshino, [0031], a PSCell is a Special Cell (SpCell)), wherein the second signaling comprises at least one of a Physical Downlink Control Channel (PDCCH) signaling or a Medium Access Control (MAC) Control Element (CE) (Hoshino, [0151], the HO command is a message generated by the target base station and transmitted to the terminal apparatus via the source base station, similar to the first indication information shown in Fig. 10 of You. The HO command is transmitted on PDCCH including a preamble index information, SRS and reference signal information, etc. [0152], the preamble index is used for the random access procedure with the target base station. [0222], MAC CE or PDCCH messages are used by the base station for transmission to the terminal apparatus).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 3, You teaches wherein: 
the first signaling is indicative of at least one of a cell configuration of the second cell, an identity associated with the second cell, an index associated with the second cell (You, Fig. 7, [0143], [0155], Fig. 10, [0330]-[0331], [0340]-[0342], [0346], the random access configuration indicates a preamble index for the second network device. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)) or a Cell Radio Network Temporary Identifier (C-RNTI), for the UE, for the second cell.  

As to claim 4, You teaches wherein: 
the second signaling is indicative of at least one of an identity associated with the second cell, an index associated with the second cell (You, [0010], [0287], Fig. 10, [0329]-[0330], the first indication information indicates an index of the target random access configuration for the second network device. A physical random access channel mask index. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)) or a Cell Radio Network Temporary Identifier (C-RNTI), for the UE, for the second cell.  

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 5, wherein: 
the random access procedure is performed by the UE based on a reference signal associated with the reference signal index.

As to claim 5, Hoshino teaches wherein: 
the random access procedure is performed by the UE based on a reference signal associated with the reference signal index (Hoshino, [0151]-[0153], the HO command is transmitted on PDCCH including a preamble index information, SRS resource indicator (SRI) information, reference signal selecting indicator, etc. The message 1 of the RA procedure is based on the RSRP exceeding a prescribed threshold in one or more SS/PBCH blocks or CSI-RSs. “in a case that the SRI configuration information is indicated by message 0, the terminal apparatus 1 transmits one or multiple random access preambles by using an antenna port and/or an uplink transmit beam corresponding to one or multiple SRS transmission resources indicated in the SRI configuration information”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 6, You teaches wherein: 
the one or more random access resources comprise at least one of a random access preamble, reference signal information or one or more Physical Random Access Channel (PRACH) occasions associated with the second cell (You, Fig. 10, [0330]-[0331], [0340]-[0342], the terminal receives, from a second network device, a random access configuration generated by the first network device. Fig. 7, [0143], [0155], [0346], the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). [2019]-[0221], the network device indicates the random access configuration when the terminal is handed over from one network device to another network device or a secondary cell group (SCG) changes).  

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 7, comprising: 
considering the second cell to be the SpCell in response to receiving the second signaling or in response to completion of the random access procedure.  

As to claim 7, Hoshino teaches comprising: 
considering the second cell to be the SpCell in response to receiving the second signaling or in response to completion of the random access procedure (Hoshino, [0151], the HO command is a message generated by the target base station and transmitted to the terminal apparatus via the source base station. The HO command is transmitted on PDCCH including a preamble index information, SRS and reference signal information, etc. [0152], the preamble index is used for the random access procedure with the target base station. [0031], a PSCell is a Special Cell (SpCell), where SCG is used for the SpCell and an SCG change command is used as the HO command).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 8, You teaches comprising at least one of: 
applying a Cell Radio Network Temporary Identifier (C-RNTI) for the second cell in response to receiving the second signaling, or 
applying one or more configurations indicated by the first signaling in response to receiving the second signaling (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0352], [0359]-[0360], the terminal initiates random access to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to initiate the random access process, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).  

You teaches the claimed limitations as stated above. As discussed above, You discloses that the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). You does not explicitly teach the following features: regarding claim 9, wherein: 
the SpCell is a Primary Cell (PCell) or a Primary Secondary Cell (PSCell).  

As to claim 9, Hoshino teaches wherein: 
the SpCell is a Primary Cell (PCell) or a Primary Secondary Cell (PSCell) (Hoshino, [0031], a PSCell is a Special Cell (SpCell)).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 10, You teaches comprising: 
in response to receiving the second signaling, generating a message for transmission to the second cell (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0348], [0352], [0359]-[0360], the terminal transmits the random access preamble (S830) to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to transmit the random access preamble, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).

As to claim 11, You teaches a User Equipment (UE) (You, Fig. 10, Fig. 13, [0434], the terminal), comprising: 
a control circuit (You, Fig. 10, [0431]-[0432], Fig. 13, [0434], [0436], the terminal includes a baseband apparatus with circuits); 
a processor installed in the control circuit (You, Fig. 10, [0431]-[0432], Fig. 13, [0434], [0436], the terminal includes a baseband apparatus with circuits. The processing element 1131, such as a CPU and other circuits in the baseband apparatus); 
the operations comprising: 
receiving, from a first cell, a first signaling indicative of one or more random access resources of a second cell (You, Fig. 10, [0330]-[0331], [0340]-[0342], the terminal receives, from a second network device, a random access configuration generated by the first network device. Fig. 7, [0143], [0155], [0346], the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). [2019]-[0221], the network device indicates the random access configuration when the terminal is handed over from one network device to another network device or a secondary cell group (SCG) changes); and 
receiving, from the first cell, a second signaling indicative of switching a Cell of the UE to the second cell (You, Fig. 10, [0328]-[0329], [0352], [0359], the terminal receives, from the second network device, a first indication information (S820) which indicates a type of random access to be initiated by the terminal to the first network device during the handover or SCG change from the second network device to the first network device. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)), and the second signaling is indicative of at least one of a preamble index associated with a random access procedure or a reference signal index associated with the second cell (You, Fig. 10, [0347]-[0348], the first indication information include an index of the preamble selected from the preambles, when time-frequency resources are shared between two-step and four-step random access); and 
initiating the random access procedure on the second cell in response to receiving the second signaling, wherein the random access procedure is performed by the UE using at least one of the one or more random access resources indicated in the first signaling (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0352], [0359]-[0360], the terminal initiates random access to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to initiate the random access process, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).

You teaches the claimed limitations as stated above. As discussed above, You discloses that the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). You does not explicitly teach the following features: regarding claim 11, a Special Cell (SpCell), wherein the second signaling comprises at least one of a Physical Downlink Control Channel (PDCCH) signaling or a Medium Access Control (MAC) Control Element (CE).
However, Hoshino a Special Cell (SpCell) (Hoshino, [0031], a PSCell is a Special Cell (SpCell)), wherein the second signaling comprises at least one of a Physical Downlink Control Channel (PDCCH) signaling or a Medium Access Control (MAC) Control Element (CE) (Hoshino, [0151], the HO command is a message generated by the target base station and transmitted to the terminal apparatus via the source base station, similar to the first indication information shown in Fig. 10 of You. The HO command is transmitted on PDCCH including a preamble index information, SRS and reference signal information, etc. [0152], the preamble index is used for the random access procedure with the target base station. [0222], MAC CE or PDCCH messages are used by the base station for transmission to the terminal apparatus).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 13, You teaches wherein: 
the first signaling is indicative of at least one of a cell configuration of the second cell, an identity associated with the second cell, an index associated with the second cell (You, Fig. 7, [0143], [0155], Fig. 10, [0330]-[0331], [0340]-[0342], [0346], the random access configuration indicates a preamble index for the second network device. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)) or a Cell Radio Network Temporary Identifier (C-RNTI), for the UE, for the second cell.  

As to claim 14, You teaches wherein: 
the second signaling is indicative of at least one of an identity associated with the second cell, an index associated with the second cell (You, [0010], [0287], Fig. 10, [0329]-[0330], the first indication information indicates an index of the target random access configuration for the second network device. A physical random access channel mask index. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)) or a Cell Radio Network Temporary Identifier (C-RNTI), for the UE, for the second cell.  

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 15, wherein: 
the random access procedure is performed by the UE based on a reference signal associated with the reference signal index.

As to claim 15, Hoshino teaches wherein: 
the random access procedure is performed by the UE based on a reference signal associated with the reference signal index (Hoshino, [0151]-[0153], the HO command is transmitted on PDCCH including a preamble index information, SRS resource indicator (SRI) information, reference signal selecting indicator, etc. The message 1 of the RA procedure is based on the RSRP exceeding a prescribed threshold in one or more SS/PBCH blocks or CSI-RSs. “in a case that the SRI configuration information is indicated by message 0, the terminal apparatus 1 transmits one or multiple random access preambles by using an antenna port and/or an uplink transmit beam corresponding to one or multiple SRS transmission resources indicated in the SRI configuration information”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 16, You teaches wherein: 
the one or more random access resources comprise at least one of a random access preamble, reference signal information or one or more Physical Random Access Channel (PRACH) occasions associated with the second cell (You, Fig. 10, [0330]-[0331], [0340]-[0342], the terminal receives, from a second network device, a random access configuration generated by the first network device. Fig. 7, [0143], [0155], [0346], the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). [2019]-[0221], the network device indicates the random access configuration when the terminal is handed over from one network device to another network device or a secondary cell group (SCG) changes).  

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 17, the operations comprising: 
considering the second cell to be the SpCell in response to receiving the second signaling or in response to completion of the random access procedure.  

As to claim 17, Hoshino teaches the operations comprising: 
considering the second cell to be the SpCell in response to receiving the second signaling or in response to completion of the random access procedure (Hoshino, [0151], the HO command is a message generated by the target base station and transmitted to the terminal apparatus via the source base station. The HO command is transmitted on PDCCH including a preamble index information, SRS and reference signal information, etc. [0152], the preamble index is used for the random access procedure with the target base station. [0031], a PSCell is a Special Cell (SpCell), where SCG is used for the SpCell and an SCG change command is used as the HO command).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

As to claim 18, You teaches the operations comprising at least one of: 
applying a Cell Radio Network Temporary Identifier (C-RNTI) for the second cell in response to receiving the second signaling, or 
applying one or more configurations indicated by the first signaling in response to receiving the second signaling (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0352], [0359]-[0360], the terminal initiates random access to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to initiate the random access process, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).  

As to claim 19, You teaches the operations comprising: 
in response to receiving the second signaling, generating a message for transmission to the second cell (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0348], [0352], [0359]-[0360], the terminal transmits the random access preamble (S830) to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to transmit the random access preamble, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).

As to claim 20, You teaches a non-transitory computer-readable medium comprising processor-executable instructions that when executed by a User Equipment (UE) cause performance of operations (You, [0055]-[0057], Fig. 10, [0431]-[0432], Fig. 13, [0434], [0436]-[0437], a store element that stores a program executed by a processor to perform the functions of the terminal), the operations comprising: 
receiving, from a first cell, a first signaling indicative of one or more random access resources of a second cell (You, Fig. 10, [0330]-[0331], [0340]-[0342], the terminal receives, from a second network device, a random access configuration generated by the first network device. Fig. 7, [0143], [0155], [0346], the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). [2019]-[0221], the network device indicates the random access configuration when the terminal is handed over from one network device to another network device or a secondary cell group (SCG) changes); 
receiving, from the first cell, a second signaling indicative of switching a Cell of the UE to the second cell (You, Fig. 10, [0328]-[0329], [0352], [0359], the terminal receives, from the second network device, a first indication information (S820) which indicates a type of random access to be initiated by the terminal to the first network device during the handover or SCG change from the second network device to the first network device. Fig. 2, [0098]-[0099], the first and second network devices comprise different cells for a change in the primary secondary cell (PScell)), and the second signaling is indicative of at least one of a preamble index associated with a random access procedure or a reference signal index associated with the second cell (You, Fig. 10, [0347]-[0348], the first indication information include an index of the preamble selected from the preambles, when time-frequency resources are shared between two-step and four-step random access); and 
initiating the random access procedure on the second cell in response to receiving the second signaling, wherein the random access procedure is performed by the UE using at least one of the one or more random access resources indicated in the first signaling (You, Fig. 7, [0143], [0155], [0283], [0310], Fig. 10, [0328]-[0329], [0346], [0352], [0359]-[0360], the terminal initiates random access to the first network device based on receiving the first indication information. The terminal uses the corresponding random access configuration to initiate the random access process, where the random access configuration includes indication information of a preamble time-frequency resource, a preamble index, and a root sequence).

You teaches the claimed limitations as stated above. As discussed above, You discloses that the first and second network devices comprise different cells for a change in the primary secondary cell (PScell). You does not explicitly teach the following features: regarding claim 20, a Special Cell (SpCell), wherein the second signaling comprises at least one of a Physical Downlink Control Channel (PDCCH) signaling or a Medium Access Control (MAC) Control Element (CE).

However, Hoshino a Special Cell (SpCell) (Hoshino, [0031], a PSCell is a Special Cell (SpCell)), wherein the second signaling comprises at least one of a Physical Downlink Control Channel (PDCCH) signaling or a Medium Access Control (MAC) Control Element (CE) (Hoshino, [0151], the HO command is a message generated by the target base station and transmitted to the terminal apparatus via the source base station, similar to the first indication information shown in Fig. 10 of You. The HO command is transmitted on PDCCH including a preamble index information, SRS and reference signal information, etc. [0152], the preamble index is used for the random access procedure with the target base station. [0222], MAC CE or PDCCH messages are used by the base station for transmission to the terminal apparatus).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Hoshino, in order to quickly establish uplink synchronization between the terminal apparatus and the base station in a case of a handover (Hoshino, [0148] ln 8-14).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2021/0378021), hereinafter “You in view of Hoshino et al. (US 2022/0124633), hereinafter “Hoshino”, and further in view of Wang et al. (US 2015/0201356), hereinafter “Wang”.

You and Hoshino teach the claimed limitations as stated above. You and Hoshino do not explicitly teach the following features: regarding claim 2, comprising: 
resetting a MAC entity in response to receiving the second signaling.

As to claim 2, Wang teaches comprising: 
resetting a MAC entity in response to receiving the second signaling (Wang, [0052]-[0053], claims 1 and 3, upon reception of the handover command from the source eNB, the WTRU performs a MAC reset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Hoshino to have the features, as taught by Wang, in order to apply the correct SPS/DRX operations for the target cell when the WTRU handovers from a source cell to the target cell (Wang, [0054]).
You and Hoshino teach the claimed limitations as stated above. You and Hoshino do not explicitly teach the following features: regarding claim 12, comprising: 
resetting a MAC entity in response to receiving the second signaling.

As to claim 12, Wang teaches comprising: 
resetting a MAC entity in response to receiving the second signaling (Wang, [0052]-[0053], claims 1 and 3, upon reception of the handover command from the source eNB, the WTRU performs a MAC reset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You and Hoshino to have the features, as taught by Wang, in order to apply the correct SPS/DRX operations for the target cell when the WTRU handovers from a source cell to the target cell (Wang, [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pani et al. U.S. Patent No. 9,161,285 – Method and apparatus for cell reselection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473